Citation Nr: 1742202	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for acne.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2007 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for acne.

In March 2016, the Board remanded the claim of service connection for acne, to obtain outstanding VA treatment records and for a VA examination.  Records were obtained and a VA examination was provided in April 2016.

In January 2017, the Board again remanded the claim of service connection for acne, for an addendum opinion from the VA examiner who conducted the April 2016 examination.


FINDINGS OF FACT

1.	There is evidence demonstrating that acne pre-existed the Veteran's entry into active military service.

2.	The Veteran's pre-existing acne was not permanently worsened beyond its natural progression by active military service.


CONCLUSION OF LAW

The Veteran's pre-existing acne vulgaris was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153 (West 2004); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
I. Service Connection

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  When a condition is not noted upon entrance, the presumption of soundness may be rebutted only by clear and unmistakable evidence demonstrating that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 § 1111; 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304 (b)(1). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a).

Acne

The Veteran asserts that his pre-existing acne condition was aggravated due to service.  The Veteran's service treatment records show that he had facial and back acne on his enlistment examination in January 1964.  The evidence shows the acne pre-dated service.  As it was noted on the Veteran's service entrance examination that the Veteran had acne, the Veteran was not presumed sound upon entry and therefore the only question at issue is that of aggravation.  38 C.F.R. § 3.306 (a).

As previously noted, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in the disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran underwent a skin examination in February 2007 however, the examiner did not provide an opinion regarding whether the Veteran's current acne was the same disability noted on his entrance examination, and if so, whether it was permanently aggravated, by service, beyond its natural progression.  In March 2016, the Board remanded this issue to determine if the Veteran's current acne condition was aggravated during service and if any aggravation was clearly due to the natural progression of the disorder.  In April 2016, the Veteran was provided an additional VA examination.  The April 2016 examiner determined that the acne did not progress beyond its natural  progression.  The examiner further stated that the current diagnosis of upper back acne is consistent with the pre-service acne condition and the acne is the same disability noted at entry and based on a review of the service treatment records, there is no evidence that the pre-service acne condition worsened or was aggravated by military service.  However, the examiner failed to address the Veteran's assertion that his acne worsened during service, but that instead of seeking treatment, he used Clearasil.  Accordingly, in January 2017, the Board remanded the issue for an addendum opinion by the examiner, to address whether the Veteran's acne, noted upon entrance, was aggravated by service, explicitly considering the Veteran's statement that he self-treated his acne during service. 

In March 2017, the April 2016 examiner provided an addendum opinion.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted the Veteran's statement that use of the over the counter medication, Clearasil, during service does not help distinguish if there was an aggravation of the acne during service since the medication could have been used for the pre-service acne and not necessarily for an aggravation of the condition.  The examiner highlighted that the Veteran's service treatment records are silent for any evidence of acne aggravation during service and additionally opined that use of over the counter acne medication during service does not necessarily constitute aggravation of a pre-existing acne condition and the Veteran's current acne lesions and scars are consistent with the acne distribution described in the January 3, 1964 examination.  The examiner stated that the claimed acne, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by military service.

Although the Veteran can attest to having acne, as this is within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's current acne was aggravated beyond the natural progress by his active duty service cannot be determined by mere observation alone. The Board finds that determining whether the Veteran's pre-existing acne was aggravated by the Veteran's active duty service is not within the realm of knowledge of a non-expert given the above facts. As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that the Veteran's statements and contentions in this regard are not probative of whether the Veteran's pre-existing acne was aggravated by the Veteran's active duty service. Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether the Veteran's pre-existing acne was aggravated by the Veteran's active duty service. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In sum, the evidence indicates that the Veteran had acne before his entry into service.  Acne clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service. The March 2017 VA medical opinion provide a detailed discussion of the Veteran's history of acne, including its pre-existence and opinion that it was not permanently aggravated or worsened by service.  The Veteran does not have acne that was incurred in or aggravated by service.  The Board must conclude that the preponderance of the evidence is against the claim and that it is denied.  38 U.S.C.A § 5107(b).
Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding the Veteran's claim for service connection acne.

Accordingly, given the record before it, the Board finds that the evidence against the claim for acne is more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for acne must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for acne is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


